Per Curiam.
This action was brought to recover upon a promissory note alleged to have been made by defendant in payment of goods purchased from plaintiff. The answer put in issue the making of the note, pleaded the infancy of defendant and the statute of limitations. The court found the facts against defendant, and the only question before the court on the appeal is whether the evidence supports the findings. The evidence returned in the record is sufficient. It requires no discussion. And since the facts are found adversely to defendant the questions of law raised by him cannot be considered. They are all predicated upon the facts as pleaded in the answer, which are wholly eliminated from the case by the findings.
Judgment affirmed.